729 N.W.2d 576 (2007)
Victor VICTOR, Respondent,
v.
SMITHWAY MOTOR XPRESS, and Liberty Mutual Insurance Company, Relators, and
Grand Itasca Hospital, MN Department of Labor & Industry/Vocational Rehab Unit, Grand Itasca Clinic, and CIGNA Healthcare/Primax Recoveries Incorporated, Intervenors.
No. A06-2413.
Supreme Court of Minnesota.
March 28, 2007.
Michael Aafedt, Radd Kulseth, Aafedt, Forde, Gray, Monson & Hager, P.A., Minneapolis, MN, for Relators.
Donald C. Erickson, Fryberger, Buchanan, Smith & Frederick, P.A., Duluth, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
ALAN C. PAGE, Associate Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 21, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.